Order so far as appealed from, unanimously modified by providing (1) that the disposition made of item 1 is to be on condition that it be stipulated that the complete agreement be produced at the trial and submitted for defendant’s inspection; and (2) that the motion to delete item 5 and subdivisions a and b of defendant’s demand for a bill of particulars be denied and that item 5b of said demand be modified to read as follows: State generally what each such partner, .employee or other representative of Charles G. Edwards Company did with reference to each negotiation with any representative of the United States of America with respect to the leasing of the said 85,000 square feet of floor space, giving also the names of all representatives of the United States of America with whom negotiations are alleged to have been had and the approximate date of each of such negotiations. As so modified the order is affirmed,.with twenty dollars costs and disbursements to the appellant. Bill of particulars to he served within ten days after service of order to be entered herein with notice of entry. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.